DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on July 22, 2022 is acknowledged.
Election was made without traverse  as there are no arguments made why the restriction is improper in the reply filed on July 2, 2022.  The restriction requirement is not withdrawn based on the cancelling of claims 1-14.  Potential future claims corresponding to Group I will not be examined as they are nonelected.  The examiner does agree however that the entirety of the current claims 15-34 do correspond to the elected Group II and are therefore examined.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    579
    642
    media_image1.png
    Greyscale

Claim(s) 15-17, 19, 21-22, 25-28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (U.S Patent 6,164,914) hereinafter Correia in view of Mongillo et al. (U.S Pre-Grant Publication 20200080427) hereinafter Mongillo.
Regarding claim 15, Correia discloses:
the turbine blade in the initial form including a root defining a plurality of supply channels configured to receive a supply of pressurized gas {Annotated Figure 1 (VIII)}.
a blade tip defining a plurality of tip cooling apertures through a pressure side surface of the blade tip {Figure 2 tip (34) has apertures (50) through pressure side (24)}, and
an airfoil extending in a radially outward direction from the root to the blade tip {Figure 1 airfoil (16) extends from (12) to (34)},
the airfoil having a pressure side surface and a suction side surface connected to the pressure side surface of the airfoil by a leading edge of the airfoil and a trailing edge of the airfoil {Figure 1 pressure side (24), suction side (26), leading edge (28) and trailing edge (30)},
wherein the turbine blade defines a first serpentine interior cooling passage having a first leg, a second leg, a third leg, a first junction portion, and a second junction portion {Annotated Figure 1 (I)-(V) correspond to these elements respectively},
the first leg configured to receive the pressurized gas from at least one supply channel of the plurality of supply channels {Annotated Figure 1 (I) is supplied by (VIII)}
the first leg extending radially within the airfoil and connected to the second leg by the first junction portion proximate the blade tip {Annotated Figure 1 (I) connected to (II) by (IV)},
the second leg extending radially between the first junction portion and the second junction portion {Annotated Figure 1 (II) extends between (IV) and (V)},
the second junction portion connecting the second leg to the third leg {Annotated Figure 1 (V) connects (II) and (III)},
the third leg extending radially from the second junction portion toward the blade tip {Annotated Figure 1 (III) extends from (V) towards the tip},
Correia is silent regarding modifying the turbine blade and therefore silent regarding:
A method of modifying a turbine blade from an initial form,
the method comprising:
removing a section of the turbine blade that includes at least one tip cooling aperture of the plurality of tip cooling apertures,
the at least one tip cooling aperture being disposed at a location along the blade tip that overlaps in an axial direction with the third leg; and
attaching a turbine blade replacement section in place of the removed section of the turbine blade to form a modified turbine blade,
the turbine blade replacement section defining at least one replacement tip cooling aperture that is disposed radially outward of the third leg and overlaps in the axial direction with the third leg,
the turbine blade replacement section configured to supply a portion of the pressurized gas from the first junction portion to the at least one replacement tip cooling aperture.
Mongillo pertains to a turbine blade cooling configuration and its repair.  Mongillo teaches:
A method of modifying a turbine blade from an initial form {[0064]},
the method comprising:
removing a section of the turbine blade that includes at least one tip cooling aperture of the plurality of tip cooling apertures {[0064], Figure 7 (162TP) is removed, which includes tip cooling apertures (194)}
attaching a turbine blade replacement section in place of the removed section of the turbine blade to form a modified turbine blade {[0064], Figure 8 (162TP’)},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repair the airfoil of Correia in the same manner by removing material from the tip and attaching a new tip portion the airfoil as taught in Mongillo.  One of ordinary skill in the art would be motivated to do so as the airfoil has wear at the tips that needs to be repaired {Mongillo [0064]}.  To repair the airfoil of Correia the same way as Mongillo is repaired, the tip portion radially outward of (44) in Figure 2 is removed which includes instances of (50) of Correia.
Correia discloses a row of film cooling holes (50) described by Column 3 lines 50-61 as staggered relative to (48) and depicted in Figure 2 but not depicted in Figure 1.  The location of each hole (50) along the chord is not explicitly disclosed/shown. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have instances of holes (50) of Correia immediately forward/aft of instances of (48) (i.e. (50) staggered relative to (48)) extending as far in the engine axial (chordwise) direction as aft of each of the two most trailing edge instances of (48) depicted in Correia; see Annotated Figure 1 (VI) and (VII) showing the two aft locations.  One of ordinary skill in the art would be motivated to do so to discharge coolant along the pressure side of the tip to form a cooling film and the information discussed above which leads a person of ordinary skill to infer the chordwise locations of the cooling holes {Correia Column 3 lines 50-61}.  See MPEP 2144.01 regarding inferences and implicit disclosure.
The resulting combination of Correia (including discussion of hole (50) locations) and Mongillo as described above teaches:
the at least one tip cooling aperture being disposed at a location along the blade tip that overlaps in an axial direction with the third leg {Annotated Figure 1 (VI) is a location of instance of (50) of Correia as discussed directly above; Annotated Figure 1 (VI) overlaps in the axial direction with (III)}; and
the turbine blade replacement section defining at least one replacement tip cooling aperture that is disposed radially outward of the third leg and overlaps in the axial direction with the third leg, (A replacement section of Correia is used as taught by the repair of Mongillo (162TP’) and [0064]; this replacement section of Correia includes the same tip cooling aperture (VI) described above which overlaps axially with (III) and is radially outward of (III)}
the turbine blade replacement section configured to supply a portion of the pressurized gas from the first junction portion to the at least one replacement tip cooling aperture {Mongillo [0064] the replacement is same as original; Correia Figure 2 flow from (18) which includes first junction supplies the gas leaving (50) as shown by arrows}.
Regarding claim 16, the combination of Correia and Mongillo teaches:
wherein the turbine blade replacement section defines a plenum {Correia Figure 2 (46)},
the at least one replacement tip cooling aperture being connected to the plenum {Correia Figure 2 (50) is connected to (46),
wherein in the modified turbine blade, the plenum is in fluid communication with the first junction portion, radially outward of at least a portion of the third leg, and overlaps in the axial direction with the third leg {Mongillo [0064] the replacement is same as original; Correia Figure 2 plenum (46) is in communication with first junction portion via (48) is radially outward of (III) and axially overlaps with (III) in Annotated Figure 1 as (46) extends to (III)}.
Regarding claim 17, the combination of Correia and Mongillo teaches wherein the section of the turbine blade removed extends from the leading edge to the trailing edge {Mongillo [0063] and [0064], Figure 7/8 worn portion and replacement section extend full dimension in “C” direction which is the chordwise direction}.
Regarding claim 19, the combination of Correia and Mongillo teaches:
wherein the at least one replacement tip cooling aperture includes at least one aftward tip cooling aperture {Annotated Figure 1 (VII), see description of obviousness in paragraph 11 the rejection of claim 15 above},
the turbine blade replacement section connecting the at least one aftward tip cooling aperture to the third leg in the modified turbine blade {Mongillo [0064] the replacement is same as original, Correia Figure 2 (50) connects to (46) and (46) is connected to (18) which includes the third leg; therefore, (50) is indirectly connected to (III)}.
Regarding claim 21, the combination of Correia and Mongillo teaches wherein in the modified turbine blade, the replacement tip cooling apertures includes more than eight apertures arranged in a row with each tip cooling aperture spaced apart along an axial direction, wherein, relative to the trailing edge, a first eight tip cooling apertures of the row includes at least one cooling aperture connected to the plenum {The obviousness of position of instances of (50) of Correia is described in paragraph 11; based on instances of (50) being aft of each instance of (48) depicted in Correia there are eight apertures spaced apart as claimed, all apertures (50) are connected to plenum (46) as shown in Figure 2. Mongillo [0064] the replacement is same as original}.
Regarding claim 22, the combination of Correia and Mongillo teaches wherein four of the first eight tip cooling apertures are connected to the plenum and four of the first eight tip cooling apertures are connected to the third leg {The 8 instances of Correia are described in the rejection of claim 21 above.  As noted all 8 instances of (50) are connected to the plenum (46) as shown by Figure 2 of Correia.  In Correia the 5 aft instances of (50) are also connected to the third leg indirectly by the plenum (46) since (46) connects to (18) which includes the third leg shown by (III) in Annotated Figure 1}.

Regarding claim 25, Annotated Figure 2 uses the same reference numerals as the Annotated Figure 1.  Due to the limitations claim 25 necessitates a different interpretation of these elements as shown by Annotated Figure 2.

    PNG
    media_image2.png
    579
    672
    media_image2.png
    Greyscale

Regarding claim 25, Correia discloses:
the turbine blade in the initial form including a root defining a plurality of supply channels configured to receive a supply of pressurized gas {Annotated Figure 2 (VIII))
a blade tip defining a plurality of tip cooling apertures through a pressure side surface of the blade tip {Figure 2 tip (34) has apertures (50) through pressure side (24)}, and
an airfoil extending in a radially outward direction from the root to the blade tip {Figure 1 airfoil (16) extends from (12) to (34)},
the airfoil having a pressure side surface and a suction side surface connected to the pressure side surface of the airfoil by a leading edge of the airfoil and a trailing edge of the airfoil {Figure 1 pressure side (24), suction side (26), leading edge (28) and trailing edge (30)},
wherein the turbine blade defines a first serpentine interior cooling passage having a first leg, a second leg, a third leg, a first junction portion, and a second junction portion {Annotated Figure 2 (I)-(V) correspond to these elements respectively},
the first leg configured to receive the pressurized gas from at least one supply channel of the plurality of supply channels {Annotated Figure 2 (I) is supplied by (VIII)}
the first leg extending radially within the airfoil and connected to the second leg by the first junction portion proximate the blade tip {Annotated Figure 2 (I) connected to (II) by (IV)},
the second leg extending radially between the first junction portion and the second junction portion {Annotated Figure 2 (II) extends between (IV) and (V)},
the second junction portion connecting the second leg to the third leg {Annotated Figure 2 (V) connects (II) and (III)},
the third leg extending radially from the second junction portion toward the blade tip {Annotated Figure 2 (III) extends from (V) towards the tip},
Correia is silent regarding modifying the turbine blade and therefore silent regarding:
A method of modifying a turbine blade from an initial form,
the method comprising:
removing a section of the turbine blade that includes at least one tip cooling aperture of the plurality of tip cooling apertures,
the at least one tip cooling aperture being disposed at a location along the blade tip that is aftward of at least a portion of the third leg; and
attaching a turbine blade replacement section in place of the removed section of the turbine blade to form a modified turbine blade,
the turbine blade replacement section defining at least one replacement tip cooling aperture that is disposed radially outward of the third leg and aftward of at least a portion of the third leg,
the turbine blade replacement section configured to supply a portion of the pressurized gas from the first junction portion to the at least one replacement tip cooling aperture without the portion of the pressurized gas passing through the third leg.
Mongillo pertains to a turbine blade cooling configuration and its repair.  Mongillo teaches:
A method of modifying a turbine blade from an initial form {[0064]},
the method comprising:
removing a section of the turbine blade that includes at least one tip cooling aperture of the plurality of tip cooling apertures {[0064], Figure 7 (162TP) is removed, which includes tip cooling apertures (194)}
attaching a turbine blade replacement section in place of the removed section of the turbine blade to form a modified turbine blade {[0064], Figure 8 (162TP’)},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repair the airfoil of Correia in the same manner by removing material from the tip and attaching a new tip portion the airfoil as taught in Mongillo.  One of ordinary skill in the art would be motivated to do so as the airfoil has wear at the tips that needs to be repaired {Mongillo [0064]}.  To repair the airfoil of Correia the same way as Mongillo is repaired, the tip portion radially outward of (44) in Figure 2 is removed which includes instances of (50) of Correia.
Correia discloses a row of film cooling holes (50) described by Column 3 lines 50-61 as staggered relative to (48) and depicted in Figure 2 but not depicted in Figure 1.  The location of each hole (50) along the chord is not explicitly disclosed/shown. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have instances of holes (50) of Correia immediately forward/aft of instances of (48) (i.e. (50) staggered relative to (48)) extending as far in the engine axial (chordwise) direction as aft of each of the two most trailing edge instances of (48) depicted in Correia.  One of ordinary skill in the art would be motivated to do so to discharge coolant along the pressure side of the tip to form a cooling film and the information discussed above which leads a person of ordinary skill to infer the chordwise locations of the cooling holes {Correia Column 3 lines 50-61}.  See MPEP 2144.01 regarding inferences and implicit disclosure.  
The resulting combination of Correia (including discussion of hole (50) locations) and Mongillo as described above teaches:
the at least one tip cooling aperture being disposed at a location along the blade tip that is aftward of at least a portion of the third leg {Annotated Figure 1 (VI) is a location of instance of (50) of Correia as discussed directly above; Annotated Figure 1 (VI) is aftward of at least a portion of the third leg (III)}; and
the turbine blade replacement section defining at least one replacement tip cooling aperture that is disposed radially outward of the third leg and aftward of at least a portion of the third leg, (A replacement section of Correia is used as taught by the repair of Mongillo (162TP’) and [0064]; this replacement section of Correia includes the same tip cooling aperture (VI) described above which is aftward of (III) and is radially outward of (III)}
the turbine blade replacement section configured to supply a portion of the pressurized gas from the first junction portion to the at least one replacement tip cooling aperture without the portion of the pressurized gas passing through the third leg {Mongillo [0064] the replacement is same as original; Correia Figure 2 flow from (18) which includes first junction supplies the gas leaving (50) by first going through (46) as shown by arrows; the gas that flows through (VI) based on this being a location of (50) as discussed above does not pass through (III)}.
Regarding claim 26, the combination of Correia and Mongillo teaches:
wherein the turbine blade replacement section defines a plenum {Correia Figure 2 (46)},
the at least one replacement tip cooling aperture being connected to the plenum {Correia Figure 2 (50) is connected to (46),
wherein in the modified turbine blade, the plenum is in fluid communication with the first junction portion, radially outward of at least a portion of the third leg, and is aftward of the portion of the third leg {Mongillo [0064] the replacement is same as original; Correia Figure 2 plenum (46) is in communication with first junction portion via (48) is radially outward of (III) and is aft of (III) in Annotated Figure 2}.

Claim limitations substantially identical to an earlier addressed claim for purposes of brevity, are not repeated.  The discussion of the latter claim will reference the substantially identical claim’s discussion.  Note, this is only done where the interpretation difference between Annotated Figure 1 used in the rejection of claim 15 and its dependents compared to Annotated Figure 2 used in the rejection of claim 25 and its dependents does not impact the rejection of the claim.

Regarding claim 27, see the rejection of claim 21 above.
Regarding claim 28, see the rejection of claim 22 above.
Regarding claim 30, see the rejection of claim 17 above.
Regarding claim 32, the combination of Correia and Mongillo teaches:
wherein the at least one replacement tip cooling aperture includes at least one aftward tip cooling aperture {Annotated Figure 1 (VII), see description of obviousness in paragraph 23 the rejection of claim 25 above},
the turbine blade replacement section connecting the at least one aftward tip cooling aperture to the third leg in the modified turbine blade {Mongillo [0064] the replacement is same as original; Correia Figure 2 (50) connects to (46) and (46) is connected to (18) which includes the third leg; therefore, (50) is indirectly connected to (III)}.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Correia in view of Mongillo as applied to claims 15 and 25 above, and further in view of Nenov et al. (U>S Pre-Grant Publication 20050091848) hereinafter Nenov.
Regarding claim 18, the combination of Correia and Mongillo teaches the method of modifying a turbine blade of claim 15.  The combination of Correia and Mongillo does not teach wherein the section of turbine blade removed includes a portion of the third leg.
Nenov pertains to turbine blade modification/repair.  Nenov teaches the repair surface and removed section (23) depend on the needed length of the repair {length A-B is repaired, [0027] Figure 7a/b/c}.  The replacement section (19) is then attached to the body (16) {[0027], Figure 7c}.  Nenov also teaches the blade body and replacement tip section may be of any geometry desired included internal cooling passages {[0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a repair as taught by Mongillo and Nenov at a plane that included the third leg of Correia .  One of ordinary skill in the art would be motivated to do so as repairs may need to be made on regions the include the third leg of Correia.  Nenov teaches the repaired replacement length A-B in Figure 7c is based on the extent of the repair required {[0027]} and may accommodate any geometry desired {[0028]}.
Regarding claim 31, see the rejection of claim 18 above.
	
Allowable Subject Matter
Claims 20, 23-24, 29, and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 20 and 33, the method of attaching a replacement section is taught by [0064] of Mongillo.  This replacement section is for repair and is therefore identical to the worn component.  Retrofitting is done of turbine blades, however there is insufficient evidence to teach the claimed modification of the claims 20 and 33.
Regarding claims 23 and 29, the plenum (46) of Correia extends for substantially the entire chord length based on inferences from the specification and figures.  No tip cooling apertures exit the blade tip aftward of the plenum.  The examiner interprets “aftward of the plenum” as requiring the tip cooling aperture to not just be aftward of a portion of the plenum, but rather the entirety of the plenum as shown by (210d) in the instant application.  Other prior art does not teach a configuration compatible with claims 15 and 16 (or 25 and 26) that additionally meets the claim limitations of claims 23 or 29.
Regarding claims 24 and 34, Correia is silent regarding the precise dimensions of the airfoil.  There is no evidence to suggest the obviousness of the use of the airfoil profile of Table I for the dimensions of the airfoil of Correia.  It is noted that the examiner interprets “substantially in accordance” in the claims as defined by [0057] which defines numerical values being subject to manufacturing tolerances and other consideration.  One of ordinary skill in the art would understand the degree to what “substantially in accordance” means based on the description in [0057].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Correia (U.S Patent 6,231,307) discloses a turbine cooling configuration similar to the instant application and Correia used in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745